Ludeling, C. J.
This suit was brought on a balance of an account. The defendant denied the correctness of the account of their factors, and alleged that they had damaged him. to the amount of three thous- and dollars “by their carelessness and neglect in selling'his cotton at rates greatly below the market prices,” and by making false returns of the weight of the cotton, and he plead this sum in reconvention.
The case was tried by a jury, who rendered the following verdict:
“We, the jury, find that the plaintiffs’ claim be dismissed at his costs, and the defendant have judgment for three hundred dollars on his reconventional demand.” Judgment was rendered in accordance with the verdict, and the plaintiff has appealed.
The evidence establishes the correctness of the plaintiffs’ account. In regard to the reconventional demand, the evidence is contradictory and unsatisfactory — it preponderates, however, in favor of the plaintiffs. The verdict is contrary to the law and the evidence, and should he set aside.
We think, however, that justice will he better subserved by remanding the case to be tried again.
It is, therefore, ordered and adjudged that the verdict of the jury be set aside, that tbe judgment of the district court be reversed, and that the case he remanded to he tried according to law. It is further ordered, that the appellee pay the costs of this appeal.